Exhibit 10.42

[g253741kci001.gif]Synopsys, Inc.

Form Of Restricted Stock Unit Grant Notice and Award Agreement

(2006 Employee Equity Incentive Plan)

Synopsys, Inc. (the “Company”), pursuant to Section 7(b) of the Company’s 2006
Employee Equity Incentive Plan (the “Plan”), hereby awards to Participant a
Restricted Stock Unit Award covering the number of restricted stock units (the
“Restricted Stock Units”) set forth below (the “Award”).  This Award is subject
to all of the terms and conditions as set forth in this Restricted Stock Unit
Grant Notice and Award Agreement (the “Agreement”) and the Plan, which is
attached hereto and incorporated herein in its entirety.

Participant:

 

 

 

Date of Grant:

 

 

 

Vesting Commencement Date:

 

 

 

Number of Restricted Stock Units:

 

 

 

Payment for Common Stock:

 

 

 

 

Vesting Schedule:  The Restricted Stock Units shall vest as follows:

Additional Conditions to Vesting: In order for Restricted Stock Units to vest on
a vesting date, Participant’s Continuous Service must not have terminated prior
to such vesting date. If Restricted Stock Units vest on a day that does not
occur during a “window period,” vesting shall be delayed as provided in Section
2 of the Award Agreement.

Delivery Schedule:  The Company shall deliver one share of Common Stock for each
Restricted Stock Unit which vests on an applicable vesting date.

Additional Terms/Acknowledgements:  Participant acknowledges receipt of, and
understands and agrees to, this Agreement and the Plan.  Participant further
acknowledges that as of the Date of Grant, the Agreement and the Plan set forth
the entire understanding between Participant and the Company regarding the award
of the Restricted Stock Units and the underlying Common Stock and supersede all
prior oral and written agreements on that subject with the exception of (i)
Awards previously granted and delivered to Participant under the Plan, and
(ii) the following agreements only:

OTHER AGREEMENTS:

ATTACHMENTS:   2006 Employee Equity Incentive Plan


--------------------------------------------------------------------------------




Synopsys, Inc. (the “Company”) has awarded you a Restricted Stock Unit Award
pursuant to Section 7(b) of the Company’s 2006 Employee Equity Incentive Plan
(the “Plan”) for the number of Restricted Stock Units (collectively, the
“Award”) as indicated on the first page of this Agreement.  Defined terms not
explicitly defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.  Subject to adjustment and the terms and conditions
as provided herein and in the Plan, each Restricted Stock Unit shall represent
the right to receive one (1) share of Common Stock.

The details of your Award, in addition to those set forth above, are as follows.

1.             NUMBER OF RESTRICTED STOCK UNITS AND SHARES OF COMMON STOCK.

(a)           The number of Restricted Stock Units subject to your Award and the
number of shares of Common Stock deliverable with respect to such Restricted
Stock Units may be adjusted from time to time for Capitalization Adjustments as
described in Section 9(a) of the Plan.  You shall receive no benefit or
adjustment to your Award with respect to any cash dividend or other distribution
that does not result in a Capitalization Adjustment pursuant to Section 9(a) of
the Plan; provided, however, that this sentence shall not apply with respect to
any shares of Common Stock that are delivered to you in connection with your
Award after such shares have been delivered to you.

(b)           Any additional Restricted Stock Units, shares of Common Stock,
cash or other property that becomes subject to the Award pursuant to this
Section 1 shall be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Restricted Stock Units and Common Stock
covered by your Award.

(c)           Notwithstanding the provisions of this Section 1, no fractional
Restricted Stock Units or rights for fractional shares of Common Stock shall be
created pursuant to this Section 1.  The Board shall, in its discretion,
determine an equivalent benefit for any fractional Restricted Stock Units or
fractional shares that might be created by the adjustments referred to in this
Section 1.

2.             VESTING.

(a)           The Restricted Stock Units shall vest, if at all, as provided in
the Vesting Schedule set forth in this Agreement and the Plan, provided that
vesting shall cease upon the termination of your Continuous Service.
Notwithstanding the foregoing, in the event that you are subject to the
Company’s Insider Trading Policy (or any successor policy) and any Restricted
Stock Units covered by your Award would vest (and underlying shares of Common
Stock would therefore be deliverable to you) on a day (the “Original Vest Date”)
that does not occur during a “window period” applicable to you as determined by
the Company in accordance with such policy, then such units shall not vest (and
such underlying shares of Common Stock shall not be delivered) on such Original
Vest Date and shall instead vest and be delivered on the earliest to occur of
the following: (i) the first day of the next “window period” applicable to you
pursuant to


--------------------------------------------------------------------------------




such policy; (ii) your Involuntary Termination Without Cause (as defined in
Section 2(b) below) after the Original Vest Date; or (iii) the day that is sixty
(60) days after the Original Vest Date.

(b)           For purposes of this Agreement, “Involuntary Termination Without
Cause” shall mean the Company’s termination of your Continuous Service unless
such termination was on account of the occurrence of any of the following: (i)
your commission of an act of dishonesty in connection with your responsibilities
as an Employee or Consultant; (ii) your commission of a felony or any act of
moral turpitude; (iii) you commit any willful or grossly negligent act that
constitutes gross misconduct and/or injures, or is reasonably likely to injure,
the Company or any Affiliate; or (iv) you willfully and materially violate (A)
any written policies or procedures of the Company or any Affiliate, or (B) your
obligations to the Company or any Affiliate.  The determination that your
Continuous Service was terminated due to an Involuntary Termination Without
Cause shall be made by the Company in its sole discretion.  Any such
determination by the Company for the purposes of this Agreement shall have no
effect upon any determination of the rights or obligations of you or the Company
for any other purpose.

3.             DISTRIBUTION OF SHARES OF COMMON STOCK.  Subject to the
provisions of this Agreement and the Plan, in the event one or more Restricted
Stock Units vests, the Company shall deliver to you one (1) share of Common
Stock for each Restricted Stock Unit that vests.  The delivery to you of the
appropriate number of shares of Common Stock shall be made on the applicable
vesting date. The form of such delivery (e.g., a stock certificate or electronic
entry evidencing such shares) shall be determined by the Company.

4.             PAYMENT BY YOU.  This Award was granted in consideration of your
services to the Company.  Subject to Section 10 below, except as otherwise
provided herein, you will not be required to make any payment to the Company
(other than your past and future services with the Company) with respect to your
receipt of the Award, vesting of the Restricted Stock Units, or the delivery of
the shares of Common Stock underlying the Restricted Stock Units.

5.             SECURITIES LAW COMPLIANCE.  You may not be issued any Common
Stock under your Award unless the shares of Common Stock are either (i) then
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or (ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act.  Your Award must also comply
with other applicable laws and regulations governing the Award, and you shall
not receive such Common Stock if the Company determines that such receipt would
not be in material compliance with such laws and regulations.

6.             RESTRICTIVE LEGENDS.  The Common Stock issued under your Award
shall be endorsed with appropriate legends, if any, determined by the Company.

7.             TRANSFER RESTRICTIONS.  Prior to the time that shares of Common
Stock have been delivered to you, you may not transfer, pledge, sell or
otherwise dispose of the shares in respect of your Award.  For example, you may
not use shares that may be issued in respect of your Restricted Stock Units as
security for a loan, nor may you transfer, pledge, sell or otherwise dispose of
such shares.  This restriction on transfer will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units.  Your Award is not
transferable, except by will or by the laws of descent and distribution.


--------------------------------------------------------------------------------




8.             AWARD NOT A SERVICE CONTRACT.  Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service.  In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate. Finally, your participation in the Plan shall not
create a right to further employment or service with the Employer and shall not
interfere with the ability of the Employer to terminate your employment or
service relationship at any time with or without cause.

9.             UNSECURED OBLIGATION.  Your Award is unfunded, and even as to any
Restricted Stock Units which vest, you shall be considered an unsecured creditor
of the Company with respect to the Company’s obligation, if any, to issue Common
Stock pursuant to this Agreement.  You shall not have voting or any other rights
as a stockholder of the Company with respect to the Common Stock acquired
pursuant to this Agreement until such Common Stock is issued to you pursuant to
Section 3 of this Agreement.   Upon such issuance, you will obtain full voting
and other rights as a stockholder of the Company with respect to the Common
Stock so issued.  Nothing contained in this Agreement, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind or a fiduciary relationship between you and the Company or any other
person.

10.          WITHHOLDING OBLIGATIONS.

(a)           On or before the time you receive a distribution of Common Stock
pursuant to your Award, or at any time thereafter as requested by the Company,
you hereby authorize any required withholding from the Common Stock issuable to
you and otherwise agree to make adequate provision for any sums required to
satisfy any or all income tax, social insurance, payroll tax, payment on account
or other tax-related withholding (“Tax-Related Items”) which arise in connection
with your Award.  In addition, you authorize the Company, or your employer, if
different from the Company (the “Employer”) to withhold all applicable
Tax-Related Items from your wages or other cash compensation paid to you by the
Employer.  Alternatively, or in addition, if permissible under local law, the
Employer may (1) sell or arrange for the sale of shares that you would otherwise
receive to meet the necessary withholding obligation for Tax-Related Items,
and/or (2) withhold in shares the amount of shares necessary to satisfy
applicable withholding taxes, the number of which shall be determined to comply
with appropriate tax laws and as would be otherwise necessary or desirable. 
Finally, you shall pay to the Employer any amount of Tax-Related Items that the
Employer may be required to withhold as a result of your receipt of the Award
and/or the shares issuable pursuant thereto that cannot be satisfied by the
means previously described.  The Employer may refuse to deliver the shares
issuable pursuant to this Award if you fail to comply with your obligations in
connection with the Tax-Related Items as described in this section.

(b)           Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Common Stock.


--------------------------------------------------------------------------------




(c)           In the event the Company’s obligation to withhold arises prior to
the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Company’s withholding obligation was
greater than the amount withheld by the Company, you agree to indemnify and hold
the Company harmless from any failure by the Company to withhold the proper
amount.

(d)           Regardless of any action Employer takes with respect to
Tax-Related Items, you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
the Employer (1) makes no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Award,
including the grant, vesting or settlement of the Award, the subsequent sale of
shares delivered  pursuant thereto; and (2) does not commit to structure the
terms of the grant or any aspect of the Award to reduce or eliminate your
liability for Tax-Related Items.

11.          NATURE OF GRANT.

(a)           In accepting this Award, you acknowledge that:

(i)            the Plan is established voluntarily by the Employer, is
discretionary in nature, and may be modified, amended, suspended or terminated
by the Company as provided in the Plan;

(ii)           the grant of the Award and any other awards under the Plan is
voluntary and occasional and does not create any contractual or other right to
receive Awards, shares or any other benefit or compensation in lieu of future
Awards, even if awards have been granted repeatedly in the past;

(iii)          all decisions with respect to future awards, if any, will be at
the sole discretion of the Company;

(iv)          you are voluntarily participating in the Plan;

(v)           the Award is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Employer or
the Company, as applicable, and is outside the scope of your employment or
service contract, if any;

(vi)          the Award and the shares deliverable thereunder is a potential
bonus payment not paid in lieu of any normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, life or accident insurance benefits, pension or retirement
benefits or similar payments;

(vii)         in the event of the termination of your employment or service
relationship, your eligibility to receive shares of common stock or payments
under the Award or the Plan, if any, will terminate as of the date expressly
provided in the Award, regardless of any reasonable notice period mandated by
local law;


--------------------------------------------------------------------------------




(viii)        the future value of the shares underlying the Award is unknown and
cannot be predicted;

(ix)           you understand that should you die owning shares of Company
common stock or the Award, such shares or the Award may subject your estate to
United States federal estate taxes.  You understand that you should seek your
own tax advice regarding this potential tax;

(x)            you disclaim any entitlement to compensation or damages arising
from the termination of the Award or diminution in value of the shares of Common
Stock and you hereby irrevocably release the Company and the Employer from any
such claim that may arise; and

(xi)           the Plan and this Agreement forth the entire understanding
between you, the Company, the Employer, and any affiliate thereof regarding the
acquisition of the shares of Common Stock and supersede all prior oral and
written agreements pertaining to the Award.

12.          DATA PRIVACY.

(a)           You hereby explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in this document by and among, as applicable, the Employer and its
subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan.

(b)           You understand that the Employer holds certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in Employer, details of all awards or any other entitlement
to shares of stock awarded, canceled, settled, vested, unvested or outstanding
in your favor (the “Personal Data”), for the purpose of implementing,
administering and managing the Plan.  You understand that Personal Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in your country
or elsewhere, and that the recipient’s country may have different data privacy
laws and protections than your country.  You understand that you may request a
list with the names and addresses of any potential recipients of the Personal
Data by contacting your local human resources representative.  You authorize the
recipients to receive, possess, use, retain and transfer the Personal Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Personal Data as may be required to a broker or other third party with whom
you may elect to deposit any shares of stock acquired upon exercise of the
Award.  You understand that Personal Data will be held only as long as is
necessary to implement, administer and manage your participation in the Plan. 
You understand that you may, at any time, view the Personal Data, request
additional information about the storage and processing of the Personal Data,
require any necessary amendments to the Personal Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing your local
human resources representative.  You understand, however, that refusing or
withdrawing your consent may affect


--------------------------------------------------------------------------------




your ability to hold the Award and participate in the Plan.  For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

13.          NOTICES.  Any notices provided for in your Award or the Plan shall
be given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (i) the date of personal delivery, including
delivery by express courier, or (ii) the date that is five (5) days after
deposit in the United States Post Office (whether or not actually received by
the addressee), by registered or certified mail with postage and fees prepaid,
addressed at the following addresses, or at such other address(es) as a party
may designate by ten (10) days’ advance written notice to each of the other
parties hereto:

COMPANY:

 

Synopsys, Inc.

 

 

Shareholder Services

 

 

700 East Middlefield Road

 

 

Mountain View, CA 94043

 

 

 

PARTICIPANT:

 

Your address as on file with the Company at the time notice is given

 

14.          HEADINGS.  The headings of the Sections in this Agreement are
inserted for convenience only and shall not be deemed to constitute a part of
this Agreement or to affect the meaning of this Agreement.

15.          AMENDMENT.  This Agreement may be amended only by a writing
executed by the Company and you which specifically states that it is amending
this Agreement. Notwithstanding the foregoing, this Agreement may be amended
solely by the Company by a writing which specifically states that it is amending
this Agreement, so long as a copy of such amendment is delivered to you, and
provided that no such amendment impairing your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Company
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to rights relating to that portion of the Award
which is then subject to restrictions as provided herein.

16.          MISCELLANEOUS.

(a)           The rights and obligations of the Company under your Award shall
be transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

(b)           You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.


--------------------------------------------------------------------------------




(c)           You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

(d)           This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)           All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

17.          GOVERNING PLAN DOCUMENT.  Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan.  In the event of any conflict between the provisions of your Award and
those of the Plan, the provisions of the Plan shall control; provided, however,
that Section 3 of this Agreement shall govern the timing of any distribution of
Common Stock under your Award.  The Company shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Board shall be final and binding upon you, the
Company, and all other interested persons. No member of the Board shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan or this Agreement.

18.          EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The value of the Award
subject to this Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating benefits under any
employee benefit plan (other than the Plan) sponsored by the Company or any
Affiliate except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any or all of the
employee benefit plans of the Company or any Affiliate.

19.          CHOICE OF LAW.  The interpretation, performance and enforcement of
this Agreement shall be governed by the law of the state of California without
regard to such state’s conflicts of laws rules. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by this Award or the Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of California and agree that
such litigation shall be conducted only in the courts of Santa Clara,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.

20.          SEVERABILITY.  If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid


--------------------------------------------------------------------------------




shall, if possible, be construed in a manner which will give effect to the terms
of such Section or part of a Section to the fullest extent possible while
remaining lawful and valid.

21.          OTHER DOCUMENTS.  You hereby acknowledge receipt or the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act.  In addition, you acknowledge receipt of
the Company’s Insider Trading Policy.

* * * * *

Your signature below indicates that I have read this Agreement and agree to be
bound by the terms and conditions of the Plan and this Agreement.

SYNOPSYS, INC.

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Signature

 

Signature

 

 

 

 

 

Title:

 

 

Date:

 

 

 

 

 

 

Date:

 

 

 

 

 


--------------------------------------------------------------------------------